DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 23, 2022 has been entered. Claims 1-20 remain pending in the application. The double patenting rejections previously set forth in the November 23, 2021 Non Final Rejection have not yet been overcome and are being respectfully repeated herein.

Response to Arguments
Applicant argues, at p. 7 of the February 23, 2022 response that Horling would allegedly fail to teach or describe “retrieving a rule from a rules database, the rule defining criteria for identifying contact related data within a content item electronically communicated from a source account to a destination account.”
	Examiner respectfully disagrees.
	Applicant’s argument appears to presume that application of a threshold would not read upon the broadest reasonable interpretation of the term “rule”. To support this assertion, applicant explains, “As defined in the specification, [identifying contact-related data] includes an analysis of the type of content item received … which is difference that (sic) determining whether the contact information is of interest.” [2/23/2022 response, p. 7]
	Examiner does not agree that the term “identifying contact-related data” in the claims would preclude identifying contact-related data expressed in terms of affinity. There would appear to be no official basis in the record to exclude such claim scope due to the notable breadth with which independent claims 1 and 11 recite such terms. While applicant argues in the above reproduced portion of the arguments that there is an explicit definition in the specification that the examiner should look to in order to interpret the claim, the examiner finds no section of the disclosure explicitly disavows any claim scope, as would be required. In fact, the instant specification, at ¶0059, explicitly states that it is not intended to be limiting and that only the claims are meant to set the bounds of the disclosure.
	In response to applicant’s position that the claim terms’ “rule” and “identifying contact-related data” proposed interpretation be performed through importing purported definitions from the specification, examiner respectfully reminds applicant of the prohibition from the examiner doing so in MPEP §2111.01, which reads in relevant part,

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]

	Further, the specific teachings directed to affinity in Horling, which are again cited in the body of this Final Rejection, would read upon the somewhat vague limitations directed to “rules” and “identifying contact-related data,” due to the breadth with which the claim terms are recited and the absence of any explicit definition of the kind applicant suggests would exist. Examiner additionally notes that subsection IV of MPEP §2111.01 sets out the relevant requirements for disavowal of claim scope.
	As it is now, amendment of the claims to better define the claim terms at issue, as discussed above, would appear to be a possible course of action that may result in the examiner altering or removing the specific ground(s) of rejection being applied.
	Nevertheless, and in view of the past and present grounds of rejection, applicant’s arguments at p. 7 of the February 23, 2022 response that Horling would allegedly fail to teach or describe “retrieving a rule from a rules database, the rule defining criteria for identifying contact related data within a content item electronically communicated from a source account to a destination account” have been fully considered but have not been found to be persuasive.




Double Patenting

Claims 1-7 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-18 and 51-52 of U.S. Patent No. 10,673,806. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:

Instant claim 1
‘806 patent claim 1
Comments
A method for automated contact generation based on content communications, the method comprising: retrieving a rule from a rules database, the rule defining criteria for identifying contact- related data within a content item electronically communicated from a source account to a destination account
A method for automated contact updating based on content communications, the method comprising: retrieving a rule from a rules database, the rule defining criteria for identifying contact-related data within a content item electronically communicated from a source account to a destination account;
The ‘806 patent recites additional details in addition to functionality equivalent to that claimed in the instant claim.
identifying, based on the rule, the contact-related data within the content item; and in response to identifying the contact-related data within the content item, automatically: extracting the contact-related data from the content item
identifying, based on the rule, the contact-related data within the content item; in response to identifying the contact-related data within the content item, automatically: searching, based on the contact-related data, a contact database for a contact entry that corresponds to the source account
The ‘806 patent recites additional details in addition to functionality equivalent to that claimed in the instant claim. Examiner notes that gathering data through searching is equivalent to extraction of that data.
 generating, based on the extracted contact-related data, a contact entry corresponding to the source account
determining whether the contact entry should be updated based on the contact related data; and in response to determining that the contact entry should be updated, updating the contact entry in the contact database based on the contact-related data
The ‘806 patent recites additional details in addition to functionality equivalent to that claimed in the instant claim. Examiner notes that updating a contact entry is equivalent to generation of that new contact (updated) entry.
and storing, for the destination account, the contact entry in a contact database.
updating the contact entry in the contact database based on the contact-related data; and storing, in the rules database, content item type identifiers, content item fields for each of the content item type identifiers, and keywords or phrases for each of the content item fields
The ‘806 patent recites additional details in addition to functionality equivalent to that claimed in the instant claim. Examiner notes that operative updating of a contact entry involves storing that new contact (updated) entry.


	-Claims 2 and 12 of the instant application are read upon by claim 4 of the ‘806 patent.
	-Claims 3 and 13 of the instant application are read upon by claim 5 of the ‘806 patent.
	-Claims 4 and 14 of the instant application are read upon by claim 6 of the ‘806 patent.
	-Claims 5 and 15 of the instant application are read upon by claim 7 of the ‘806 patent.
	-Claims 6 and 16 of the instant application are read upon by claim 8 of the ‘806 patent.
	-Claims 7 and 17 of the instant application are read upon by claim 1 of the ‘806 patent.

	Claims 8-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 11-18 and 51-52 of U.S. Patent No. 10,673,806 in view of US Pre-Grant Publication 2015/0358447 to Horling. The specific references to the teachings whose combination would read upon the instant claims, as it is now, may be found below in the section directed to 35 U.S.C. 102 rejections of the same claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2015/0358447 to Horling.

With regard to independent claim 11,
	Horling teaches a system for automated contact generation based on content communications (Horling: abstract – populating a contact entry. Examiner notes that the preamble is afforded such patentable weight that the system be capable of being configured to perform the cited preamble functionality.), the system comprising: 
	a communication port configured to receive, via a communication network, a content item communicated from a source account to a destination account (Horling: ¶0032 – social networking communications are documents processed by the system. Examiner notes that a source account is the sender of the social media, or other, message and the destination account is the social media, or other, account of the message recipient. See also ¶0045 discussion of use of networks that use ports, “The client device 106 may be a computer coupled to the contact information system 120 and/or one or more databases, such as user contacts database 167, through one or more networks 101 such as a local area network (LAN) or wide area network (WAN) (e.g., the Internet)….”); 
	a rules database configured to store a rule defining criteria for identifying contact-related data within the content item (Horling: ¶0039 reads in relevant part, “Generally, the contact information system 120 determines contact information from one or more sources such as databases 152, 154, 168, 169, user interactions 108, and/or user documents 109, and populates one or more contact entries of user contacts 107 and/or user contacts database 167 with one or more aspects of the determined contact information. The contact information system 120 can be implemented in one or more computers that communicate, for example, through a network….” Examiner notes that equivalent functionality to that of the “rules database” is performed by text processing engine 122, which is shown in fig. 1 as being within contact information system 120, which according to the above excerpt may be understood to constitute one of several networked computers with storage, i.e. “rules database”, through which contact information system 120 is implemented. See ¶0059 discussion of a rule to extract email addresses that follow “From:” such as message 169A.); 
	a contact database (Horling: fig. 1 user contacts database 167, as is described at ¶0031 as including contact collections of a user.); and 
	control circuitry configured to: 
		retrieve the rule from the rules database (Horling: ¶¶0043-0044 – discusses an affinity threshold rule being applied for contact generation where the latter paragraph reads in relevant part, “…the affinity measure engine 124 may determine the affinity measure based on interaction(s) of the user related to the document identified, for example, via user interactions 108 and/or user interactions database 168. For example, the affinity measure engine 124 may determine the affinity measure based on a quantity of interactions of the user with the document…” Examiner notes that contact information system 120 performs evaluations of contact information updates in conjunction rules, e.g. quantity of interactions, and that various parameters connected to rules are stored in other databases, e.g. user interactions database 168.); 
		identify, based on the rule, the contact-related data within the content item (Horling: fig. 11 steps used to populate contact entry at step 1115, where ¶0090 makes clear that a document may be a message between users. See also above citations directed to rules and respective database(s).); and 
		in response to identifying the contact-related data within the content item, automatically: 
			extract the contact-related data from the content item (Horling: fig. 11, step 1105 extraction of the document data with attention specifically to contact information change measure.); 
			generate, based on the extracted contact-related data, a contact entry corresponding to the source account (Horling: fig. 11, step 1110, as described in ¶0092. Examiner notes that at the following step, step 1115, the operation proceeds to populate a contact entry, where saving of the previously “generated” contact entry information occurs.); and 
			store, for the destination account, the contact entry in the contact database. (Horling: ¶0094 – steps of fig. 11 performed to update, i.e. “store”, contact information for a user. See fig. 11 step 1115 populating contact entry of the user with contact information. See also ¶0031, which reads in part, “…user contacts database 167 may include one or more contact collections of a user, with each of the contact collections including one or more contact entries….”, as well as the above citations directed to a “contact database”.)


With regard to dependent claim 12, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the control circuitry is further configured to: 
	identify, based on the rule, contextual information in the content item (Horling: ¶0042 – recognition of contextual cues in terms processed by contact information system, i.e. “circuitry”. See also ¶0055 mapping with regard to contextual information relating to vacuum repair, as discussed below.); and  4Application No.: 16/457,225Docket No.: 003597-2296-101 Preliminary Amendment dated July 16, 2019 
	add a context identifier to the contact entry based on the contextual information. (Horling: ¶¶0055-0056 – contact information for business type, i.e. “context” processed by contact information system through use of an identifier and associated mapping used in conjunction with affinity determinations made.)

With regard to dependent claim 13, which depends upon dependent claim 12,
	Horling teaches the system of claim 12, wherein the contextual information comprises an identifier of a service provider scheduled to provide a service (Horling: ¶0042 – recognition of contextual cues in terms processed by contact information system, i.e. “circuitry”. See also ¶¶0055-0056 mapping with regard to contextual information relating to scheduled vacuum repair, calls to the business.), and wherein the context identifier comprises an identifier of the service provider or of a type of the service. (Horling: ¶¶0055-0056 - contact information for business type processed by contact information system through use of an identifier and associated mapping used in conjunction with affinity determinations made. Examiner notes the alternative limitation being recited here.)
With regard to dependent claim 14, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the control circuitry is further configured to: 
	identify, based on the rule, contextual information in the content item (Horling: ¶0040 – rule based classification. See ¶0042 - ¶0042 – recognition of contextual cues in terms processed by contact information system, i.e. “circuitry”. See also ¶0055 mapping with regard to contextual information relating to vacuum repair.); 	based on the contextual information, search a second source for additional contact-related data corresponding to the source account (Horling: ¶0068 – populate contacts based upon affinity measures determined through consideration of multiple sources. See also ¶¶0055-0056 - contact information for business type processed by contact information system through use of an identifier and associated mapping used in conjunction with affinity determinations made. Examiner further notes there being public documents’ and user documents’ respective distinct databases, shown in fig. 1, used in contact entry generation.); and 
	store the additional contact-related data in the contact entry. (Horling: ¶0094 – steps of fig. 11 performed to update, i.e. “store”, contact information for a user. See fig. 11 step 1115 populating contact entry of the user with contact information. See also above citations directed to a contact “entr[ies]”.)




With regard to dependent claim 15, which depends upon dependent claim 14,
	Horling teaches the system of claim 14, wherein the contextual information comprises an identifier of a service provider, and wherein the control circuitry is further configured to search the second source by searching a website of the service provider. (Horling: ¶0056 reads in part, “…the affinity measure may be based on a quantity of interactions of the user with "Business 1" such as visits to webpages associated with "Business 1", calls to the phone number associated with "Business 1", etc.” The examiner notes that webpages are explicitly listed at ¶0032 as being among the documents processed for contact entry storage and updating. See also ¶0068 – populate contacts based upon affinity measures determined through consideration of multiple sources.)

With regard to dependent claim 16, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the rule identifies one or more fields of the content item and one or more terms or phrases that signal presence of contact-related data, wherein the control circuitry is further configured to analyze the content item by searching the one or more fields of the content item for the one or more terms or phrases. (Horling: ¶0059 reads in relevant part, “text processing engine 122 may include a rule to extract one or more email addresses that follow "From:" in a message and determine such email addresses indicate the sender of the message.”. The examiner notes further discussion of such rules and their application to searched content depicted in fig. 6 and described in ¶0062, which reads in relevant part, “…The email 169B is an email sent by the user and includes potential contact information in the "To:" field and in the introductory clause 169B2 in the body of the email 169B.”. See also discussion of consideration given to fields adjacent to string “to:” at ¶0051.)

With regard to dependent claim 17, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the control circuitry is further configured to: 
	store, in the rules database (Horling: Examiner notes that equivalent functionality to that of the “rules database” is performed by text processing engine 122, which is shown in fig. 1 as being within contact information system 120, which according to the above excerpt may be understood to constitute one of several networked computers with storage, i.e. “rules database”, content item type identifiers, content item fields for each of the content item type identifiers, and keywords or phrases for each of the content item fields (Horling: ¶0059 reads in relevant part, “text processing engine 122 may include a rule to extract one or more email addresses that follow "From:" in a message and determine such email addresses indicate the sender of the message.”. The examiner notes further discussion of such rules and their application to searched content depicted in fig. 6 and described in ¶0062, which reads in relevant part, “…The email 169B is an email sent by the user and includes potential contact information in the "To:" field and in the introductory clause 169B2 in the body of the email 169B.”. See also discussion of consideration given to fields adjacent to string “to:” at ¶0051. Examiner notes that the keywords or phrases are “from:” and “to:” while an email item type would be the identifier for an email entry, as would be used in such database storage according ¶0038.), 
	wherein the control circuitry is further configured to retrieve of the rule from the rules database based on matching the content item to at least one of the content item type identifiers stored in the rules database (Horling: ¶0038 reads in relevant part, “…the term "entry" will be used broadly to refer to any mapping of a plurality of associated information items….an entry may include multiple nodes mapped to one another, with each node including an identifier of an entity or other information item…” See above citations directed to email item types and processing of associated content according to rules.), matching a field of the content item to at least one of the content item fields stored in the rules database, or matching a keyword or phrase in the content item to at least one of the keywords or phrases stored in the rules database. (Horling: ¶0059 reads in relevant part, “text processing engine 122 may include a rule to extract one or more email addresses that follow "From:" in a message and determine such email addresses indicate the sender of the message.”. The examiner notes further discussion of such rules and their application to searched content depicted in fig. 6 and described in ¶0062, which reads in relevant part, “…The email 169B is an email sent by the user and includes potential contact information in the "To:" field and in the introductory clause 169B2 in the body of the email 169B.”. See also discussion of consideration given to fields adjacent to string “to:” at ¶0051, as well as above citations directed to a rules database.)


With regard to dependent claim 18, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the control circuitry is further configured to: 
	determine a type of the content item (Horling: ¶0056 – determination of email type of a property as shown in fig. 4. for exemplary email address “joe@!.com”.); 
	select one of a plurality of independently executable plugins that corresponds to the type of the content item; and 
	activate the selected plugin to perform at least one of the retrieving of the rule, the identifying of the contact-related data, the extracting of the contact-related data, the generating the contact entry, or the storing the contact entry. (Horling: ¶0046 reads in relevant part, “…In some implementations, one or more aspects of the contact information system 120, such as the affinity measure engine 124, may be implemented in a component that is executed in whole or in part by client device 106.” See ¶0014 – implementation as a medium storing instructions executable by a processor. Examiner notes that execution of a component by client device is “select[ion]” of the component.)







With regard to dependent claim 19, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the control circuitry is further configured to: 
	receive, at a computing device after the content item has been electronically communicated from the source account to the destination account, a message from the source account to the destination account, wherein the message comprises at least one of an email message, a text message, a chat message, or a telephone call (Horling: ¶0032 reads in relevant part, “…As used herein, documents include, but are not limited to: emails, text messages (e.g., SMS text messages), social networking communications (e.g., chats, private messages, public messages, posts, tweets), webpages, and word processing documents….” See also above citations directed to source and destination accounts. Examiner notes the alternative limitation being recited here.); and 
	generate, for display via the computing device, the contact entry as an identifier of the source account. (Horling: See fig. 12 shows an interface for displaying information from a contact entry, as discussed at ¶0095. See also ¶0038, which reads in relevant part, “…the term "entry" will be used broadly to refer to any mapping of a plurality of associated information items….an entry may include multiple nodes mapped to one another, with each node including an identifier of an entity or other information item…”)
With regard to dependent claim 20, which depends upon independent claim 11,
	Horling teaches the system of claim 11, wherein the content item comprises at least one of a calendar event notice, a mobile application message, a text message, an email message, a chat-based message, or a social-media-based message (Horling: ¶0032 reads in relevant part, “…As used herein, documents include, but are not limited to: emails, text messages (e.g., SMS text messages), social networking communications (e.g., chats, private messages, public messages, posts, tweets), webpages, and word processing documents….” See also above citations directed to social communication networking. Examiner notes the alternative limitation being recited here.), and wherein at least one of the source account or the destination account comprise at least one of a telephone account (Horling: ¶0034 phone calls considered in contact entry processing. See ¶0031 – contact entry’s phone number(s). Examiner notes the alternative limitation being recited here.), an email account (Horling: ¶0034 email interactions considered in contact entry processing. See ¶0031 – contact entry’s email address(es). Examiner notes the alternative limitation being recited here.), a chat account, a mobile application account, or a social media account. (Horling: ¶0032 – chats considered as documents, associated with social networking profile. Examiner notes the alternative limitations being recited here.)

With regard to claims 1-10,
	Claims 1-10 are similar in scope to claims 11-20 respectively and are each rejected under a similar respective rationale.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157